ORDER
These are appeals from an order entered on November 5,1971, following a “pretrial conference” held on October 4, 1971. The order from which these appeals are taken requires the parties to submit proposed plans for desegregation of the Detroit schools within a stipulated period of time which time had not passed at the time the appeals were filed. The order in question is not a final order within the meaning of Title 28 *903U.S.C. § 1291, neither is it an interlocutory order or decree which may be appealed to this Court under Title 28 U.S.C. § 1292(a).
No party to the action has sought a certificate from the District Court or from this Court for an interlocutory appeal under the provisions of Title 28 U.S.C. § 1292(b).- There being no final order from which an appeal may be taken, and the cross-appellants having agreed that their appeal may be dismissed with the original appeal,
It is ordered that the motions to dismiss the appeals be granted.